UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 29, 2013 CHINA ARMCO METALS, INC. (Exact name of registrant as specified in its charter) Nevada 001-34631 26-0491904 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) One Water Park Drive, Suite 98 San Mateo, CA (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (650) 212-7620 (Former name or former address, if changed since last report.)
